Citation Nr: 0716727	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-29 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to an initial, compensable rating for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel

INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1965.

In March 2004, the Board of Veterans' Appeals (Board) issued 
a decision in which it determined that the criteria for 
service connection for bilateral hearing were met.  The 
present matter comes before the Board on appeal from a May 
2004 rating decision that implemented the Board's decision 
and assigned an initial noncompensable rating for bilateral 
hearing loss, effective May 10, 2002.  In June 2004, the 
veteran filed a notice of disagreement (NOD) with the initial 
rating assigned for bilateral hearing loss.  A statement of 
the case (SOC) was issued in July 2005, and the veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in August 2005.

In August 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the San Antonio 
satellite office of the RO; a transcript of that hearing is 
of record.  During the hearing, the veteran requested, and 
the undersigned granted, a 60-day abeyance period within 
which to submit additional evidence.  In September 2006, the 
veteran's representative submitted, along with a waiver of RO 
jurisdiction, a private audiometry report.  The Board accepts 
this evidence for inclusion in the record.  See 38 C.F.R. § 
20.800 (2006). 

Because the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized this claim in light of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  In July 2002, VA audiometric testing revealed Level I 
hearing in both the right and left ears; in June 2005, VA 
audiometric testing revealed Level I hearing in the right ear 
and Level IV hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial, compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.350, 3.385, 4.1, 
4.2, 4.7, 4.85 (Diagnostic Code 6100) and 4.86 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002)(addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claims, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, VCAA notice should include 
information pertaining to the assignment of disability 
ratings (to include the criteria for all higher ratings), as 
well as information pertaining to the assignment of effective 
dates.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; Pelegrini, 18 
Vet. App. at 119.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, VCAA notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, in an May 2005 letter, the RO provided notice 
to the appellant regarding what information and evidence was 
needed to substantiate the claim for a higher rating for 
bilateral hearing loss, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that pertains to the claims.  A March 2006 RO letter informed 
the appellant how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  After issuance of each notice described 
above, and opportunity for the appellant to respond, the 
April 2006 supplemental SOC (SSOC) reflects readjudication of 
the claim.  In April 2006, the appellant submitted a 
statement indicating that he had no additional evidence to 
submit.  Hence, the appellant is not shown to be prejudiced 
by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2007);  See 
also,  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as reports of VA examination conducted in 
July 2002 and June 2005.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

The relevant evidence in connection with the veteran's claim 
reflects that on the authorized VA audiological evaluation in 
July 2002, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
35
65
75
LEFT
20
15
50
80
80

Pure tone threshold averages (from 1000 to 4000 Hz) were 46 
decibels (dB) in the right ear and 56 in the left ear.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  

On the authorized VA audiological evaluation in June 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
35
65
65
LEFT
20
20
50
75
80

Pure tone threshold averages (from 1000 to 4000 Hz) were 45 
decibels (dB) in the right ear and 56 in the left ear.  
Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 78 in the left ear.

A July 2005 statement of Dr. Kuebker indicated that he had 
treated the veteran for the previous five years and that the 
veteran had a history of long term progressive hearing loss 
dating from the mid 1960's.  It was indicated that the 
veteran reported long term difficulties hearing the speech of 
young children and women with high pitched voices.  It was 
noted that as a result of the complete VA audiology 
examination in June 2005, the veteran would be fitted for 
hearing aids at his next appointment.  

A November 2005 private audiological evaluation report has 
been submitted.  However, the examination contains only a 
graph that shows the results of the audiogram and no 
transcription of the results.  Therefore, the Board may not 
consider this examination as evidence.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (the Board may not interpret 
graphical representations of audiometric data); see also 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In addition, 
while speech percentages were recorded, the examiner noted 
that the "W-22" word list was used for speech discrimination 
testing, rather than the Maryland CNC test.  38 C.F.R. 
§4.85(a) requires that the Maryland CNC list be used in 
calculating hearing impairment for VA purposes.  Accordingly, 
the aforementioned private audiometric testing results cannot 
be used for rating purposes.

In August 2006, the veteran testified that he had difficulty 
hearing high pitches, including women's and children's voice, 
particularly in the left ear.  He indicated that he thought 
that his hearing had worsened over the years and that he had 
been fitted with hearing aids in August or September 2006.  

In August 2006, the veteran, through his representative, 
submitted an additional undated audiometry report.  This 
report do not contain specific pure tone threshold results 
for the left ear at the frequency of 3,000 Hertz, such that 
the average pure tone threshold results for that ear can be 
determined.  In addition, while speech percentages were 
recorded, either the examiner did not indicate the type of 
speech discrimination test used.  As indicated above, 38 
C.F.R. § 4.85(a) requires that the Maryland CNC list be used 
in calculating hearing impairment for VA purposes.  As such, 
these private audiometric testing results cannot be used for 
rating purposes.

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluation.  Ratings of hearing impairment range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.



Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86:

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86 (b).

Applying the method for evaluating hearing loss to the 
results of the veteran's audiological evaluations, the July 
2002 VA audiometric testing results reveal Level I hearing in 
both the right and left ears, based on application of the 
reported findings to Table VI.  The June 2005 VA audiometric 
evaluation reveals Level I hearing in the right ear, and 
Level IV hearing in the left ear, based on application of the 
reported findings to Table VI.  Application of these findings 
to Table VII corresponds to a 0 percent rating under 38 
C.F.R. § 4.85, Diagnostic Code 6100.  The Board points out 
that none of the pure tone thresholds recorded on VA 
examination reflect exceptional hearing impairment as defined 
by regulation; hence,  38 C.F.R. § 4.86(a) and (b) are not 
for application.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of  
the audiology studies of record.  See Lendenmann v. Principi,  
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Under these circumstances, the Board finds that the record 
presents no basis for assignment of an initial compensable 
rating for bilateral hearing loss.  As such the claim for a 
higher initial rating for bilateral hearing loss must be 
denied.  Given the mechanical method of deriving ratings for 
hearing  loss, the benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v.  Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial, compensable rating for bilateral hearing loss is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


